Exhibit 10.1

Amendment of 2009 Stock Plan to Include TARP Clawback

WHEREAS, Section 30.8 of the Interim Final Regulation requires the Company to
ensure that any bonus payment made to a SEO or the next twenty most highly
compensated employees during the TARP period is subject to a provision for
recovery or ‘‘clawback’’ by the TARP recipient if the bonus payment was based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

The SunTrust Banks, Inc. 2009 Stock Plan be and hereby is amended by adding a
new Section 5.2.1:



5.2.1   Recoupment of Amounts Paid or Awarded Based Upon Misstated Financials or
Other Performance Metric. During any year in which any obligation arising from
financial assistance received under TARP is outstanding within the meaning of
Treasury Regulations 31 CFR Part 30, “TARP Standards for Compensation and
Corporate Governance,” the Company shall not pay or allow to vest, or if paid or
vested shall recover from, any person who during the year of payment is
determined by the Committee to be a “senior executive officer” of the Company or
among the next twenty (20) most “highly-compensated” employees of the Company,
any bonus payment made to such individual if the bonus payment was based on a
materially inaccurate financial statement (which shall include but shall not be
not limited to statements of earnings, revenues, or gains) or any other
materially inaccurate performance metric or criteria. The Committee shall base
its determination as to whether a financial statement or performance metric
criteria is materially inaccurate on all the facts and circumstances, but a
financial statement or performance metric criteria shall be deemed to be
materially inaccurate with respect to any employee who knowingly engaged in
providing inaccurate information (including knowingly failing to timely correct
inaccurate information) relating to those financial statements or performance
metrics. The Company shall exercise its rights under this Section to recover
such awards except to the extent that it is unreasonable to do so. Each
participant to whom an award is paid (i) during any year in which any obligation
arising from financial assistance received under TARP is outstanding, (ii) who
is determined by the Committee to be a “senior executive officer” of the Company
or among the next twenty (20) most “highly-compensated” employees of the Company
for such year, and (iii) such award or payment is made to such individuals based
on materially inaccurate financial statement (which shall includes but not be
not limited to statements of earnings, revenues, or gains) or any other
materially inaccurate performance metric criteria, agrees to promptly repay such
award or payment to the Company promptly upon request by the Company. Each such
participant hereby expressly authorizes the Company to deduct such amounts from
any other amount the Company may owe to such individual. For the purpose of this
section, a bonus payment shall be deemed to be made to an individual when the
individual obtains a legally binding right to that payment.  

